Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2019

                                      No. 04-19-00473-CV

      IN THE GUARDIANSHIP OF HORTENCIA T. VARA, an Incapacitated Person

                        From the County Court, Uvalde County, Texas
                                  Trial Court No. 7058-18
                        Honorable William R. Mitchell, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED for lack
of jurisdiction. TEX. R. APP. P. 42.3(a).

       It is so ORDERED on August 14, 2019.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court